Order entered February 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01177-CR

                             JANICE LYNN PETREE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 4
                                   Dallas County, Texas
                          Trial Court Cause No. MA-1249311-E

                                            ORDER
       We REINSTATE this appeal.

       On January 6, 2017, we ordered the trial court to make findings regarding whether

appellant was entitled to appointed counsel following the death of her appellate counsel Melvyn

Bruder. We ADOPT the trial court’s January 31, 2017 findings that: (1) appellant wants to

pursue the appeal; (2) appellant is not indigent and is capable of retaining counsel although she

has not yet hired appellate counsel; (3) Marissa Garza is the court reporter; (4) Ms. Garza has not

yet filed the reporter’s record because appellant has not paid or made arrangements to pay for the

reporter’s record; and (5) the reporter’s record can be prepared within twenty days after appellant

pays or makes arrangements to pay for it.
       We shall consider appellant as proceeding pro se until she provides the Court with written

notification, including the name and contact information, that she has hired new counsel. In light

of this, we DIRECT the Clerk of the Court to remove Melvyn Bruder as counsel of record and

to send all future notifications to appellant at 5211 Meaders Lane, Dallas, TX 75229.

       Appellant is ORDERED to provide, with TEN DAYS of the date of this order, written

verification she has paid or made arrangements to pay for the reporter’s record. If appellant fails

to do so, the Court will order this appeal submitted without a reporter’s record. See TEX. R. APP.

P. 37.3(c)(2).



                                                     /s/    ADA BROWN
                                                            JUSTICE